Motion Denied and Order filed July 18, 2019.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00083-CR
                                   ____________

                       JONATHAN GREEN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 83259-CR


                                     ORDER

      Appellant is represented by appointed counsel, Faye Gordon. Appellant’s
brief was originally due April 11, 2019. We have granted a total of 89 days to file
appellant’s brief until July 9, 2019. When we granted the last extension, we noted
that no further extensions would be granted absent exceptional circumstances.

      On July 2, 2019, counsel filed a further request for extension of another 90
days to file appellant’s brief. Counsel did not allege any exceptional circumstances
in the request.
      We deny the request for extension and issue the following order.

      We order Faye Gordon to file a brief with the clerk of this court on or before
August 9, 2019. If counsel does not timely file appellant’s brief as ordered, the court
may issue an order abating the appeal and directing the trial court to conduct a
hearing to determine the reason for the failure to file the brief and the consideration
of sanctions, appointment of new counsel, or other appropriate relief.



                                   PER CURIAM




Panel Consists of Justices Christopher, Bourliot, and Zimmerer.




                                          2